DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fleming (US 2,994,356).
Fleming discloses a protective cover including a vehicle cover 25 with a protective, substantially horizontal top cover 29 which include edges from which a downwardly extending apron 26, 27, 28 extends.  A bottom edge of the apron includes a cylindrical “sealing tube” 36 which includes a compressible material therein 38, such as sand (see column 3, line35), so as to form a “seal” between the bottom edge of the apron and the ground surface when the protective 
Regarding claim 4, the apron is considered to be that portion of the cover which extends downwardly from the substantially horizontal top cover over the roof.  Such apron is “at least twelve inches wide”.
	Regarding claim 14, the cover of Fleming is configured so as to cover various items, such as furniture.  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-9 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Fleming (US 2,994,356) in view of Chiang (US 5,497,819).
Fleming discloses a protective cover including a vehicle cover 25 with a protective, substantially horizontal top cover 29 which include edges from which a downwardly extending apron 26, 27, 28 extends.  A bottom edge of the apron includes a substantially cylindrical “sealing tube” 36 which includes a compressible material therein 38, such as sand (see column 3, line35), so as to form a “seal” between the bottom edge of the apron and the ground surface 
Regarding claim 14, the cover of Fleming is configured so as to cover various items, such as furniture.  
Fleming discloses the claimed invention except for the top cover being a separate piece from the apron with the apron being detachable from the top cover.
	Chiang discloses a protective cover comprising a protective top cover portion 12 with a plurality of edges and an apron 14 which is detachable from the top cover by way of detachable hook and loop fasteners.  The apron extending at least twelve inches in width from the middle of the wheels to the beltline of the vehicle.  The apron of Chiang is made up of a plurality of segments where ends of adjacent segments overlap so as to be detachably connected by way of hook and loop fasteners 39 (first fasteners) as shown in Figure 3.
	It would have been obvious to one having ordinary skill in the art before the earliest effective filing date of the claimed invention to configure the protective cover of Fleming so that the apron extends at least twelve inches in width from the middle of the wheels to the beltline of the vehicle, to be made up of a plurality of segments where ends of adjacent segments overlap in order to be detachably connected and is detachable from the top cover at respective edges of the top cover and the apron as taught by Chiang so that one may selectively use the top cover to cover the windshield and windows of the passenger cabin without using the apron portion.
	Regarding claim 5, it would also have been obvious to one having ordinary skill in the art at the time the invention was made to construct the apron of Fleming, as modified, as a single piece rather than two pieces as an obvious matter of design choice where a person would have 
Regarding claim 7, it would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the apron of Fleming, as twice modified, where the overlap region is on the order of three inches wide because the choice of such width is an obvious mechanical expedient in order to provide sufficient securement area between corresponding hook and loop fasteners at the overlap region to ensure that the apron does not become dislodged while in use, for example by high winds.
	Regarding claim 16, it would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the substantially cylindrical tube of Fleming, as modified, to have a diameter on the order or two inches because the choice of such diameter is an obvious choice in design where selection of the diameter of the tube is made based upon the required weight of sand to be received therein so as to permit the cover to remain securely in place on the vehicle. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fleming (US 2,994,356) in view of Chiang (US 5,497,819) and further in view of Rowan (US 2,243,981).
Fleming, as modified, discloses the claimed invention except for the apron being detachable from the top cover by way of a zipper rather than hook and loop fasteners.
Rowan discloses a protective cover with edges of adjacent sections being detachable connected by use of a zipper connection 15.
	It would have been obvious to one having ordinary skill in the art before the earliest effective filing date of the claimed invention to configure the protective cover of Fleming, as .

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fleming (US 2,994,356) in view of Chiang (US 5,497,819), as applied above to claim 5, and further in view of Graves (US 3,862,876).
Fleming, as twice modified, discloses the claimed invention including tubes/pockets 36 (Figure 4).
Fleming, as twice modified, does not disclose that ends of the sealing tube are selectively closed by way of a second, releasable fastener.
Graves discloses a cover 10 with substantially tubular portions formed around the cover where the tubes receive weighting material (such as sand, see column 2, line 18) and are selectively closed by way of a releasable “fastener” or stitching (see column 2, line 25).  The tubes may also include an open end for removal of sand bags as desired (see column 2, lines 34-37). See Figure 1-2.
It would have been obvious to one having ordinary skill in the art before the earliest effective filing date of the claimed invention to configure the sealing tubes/pockets of Fleming, as twice modified, to selectively open and close an end of the sealing tube by a releasable fastener, such as being stitched closed, as taught by Graves in order to utilize sand bags as the preferred weighting material and provide ease of removing and replacing such sand bags.
Regarding claim 11, Examiner takes Official Notice that the use of various types of releasable fasteners, including hook and loop fasteners, are notoriously well known in the 
	It would have been obvious to one having ordinary skill in the art before the earliest effective filing date of the claimed invention to substitute hook and loop releasable fasteners for the releasable stitching of Fleming, as thrice modified, because such selection of a notoriously well-known type of releasable fastener is an obvious matter of design choice.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Bramblett (US 2,311,514) discloses a cover with an apron and zippers.
	Hickley (US 4,261,401) discloses a cover for either vehicles or goods.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph D. Pape whose telephone number is (571)272-6664. The examiner can normally be reached Monday to Friday 7 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph D. Pape/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        



Jdp
2/4/21